Filed 5/18/16 P. v. Plata CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B267115
                                                                        (Super. Ct. No. 2012017651)
     Plaintiff and Respondent,                                               (Ventura County)

v.

DAVID PLATA,

     Defendant and Appellant.


                   David Plata was subject to postrelease community supervision (PRCS)
when he was arrested. (Pen. Code, § 3451.) He had an informal probable cause hearing
before a probation officer. Subsequently, the trial court found him in violation of PRCS.
He contends, among other things, that the trial court erred because the PRCS revocation
process violates his right to due process. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
                   In 2013, Plata was convicted of driving under the influence with a prior
conviction (Veh. Code, §§ 23550.5, subd. (a), 23152) and petty theft with three prior
convictions (Pen. Code, § 666 subd. (a)). He was sentenced to two years eight months in
state prison.
                   In November 2014, Plata was released on PRCS.
                   On July 13, 2015, Plata was arrested for violating his PRCS terms.
              On July 15, 2015, a probable cause hearing was held before Probation
Officer Venessa Meza. Meza found probable cause for finding Plata violated his PRCS
conditions.
              In the probation officer's written report for revocation of PRCS, the
probation agency stated that Plata was advised of his right to counsel, that he denied the
violation, "declined to accept" a "proposed sanction," and requested a court hearing.
              On July 22, 2015, the Ventura County Probation Agency filed a petition to
revoke PRCS and scheduled a hearing date for July 30, 2015.
              On July 27, 2015, Plata's counsel filed a motion to dismiss the petition.
Plata claimed the revocation process violated his due process rights and cited Williams v.
Superior Court (2014) 230 Cal. App. 4th 636 (Williams). On July 30, 2015, the trial court
held a hearing on that motion. The court denied the motion.
              On August 24, 2015, Plata appeared in court with his public defender and
he submitted on the allegations in the petition alleging PRCS violations. The trial court
found he violated PRCS and ordered him to serve 60 days in county jail with a total
credit of 60 days.
              On August 31, 2015, Plata was arrested for violating his PRCS conditions.
He had a probable cause hearing before Meza on September 2, 2015. Meza found
probable cause that Plata had violated his PRCS conditions.
              On September 8, 2015, the Ventura County Probation Agency filed a
petition to revoke PRCS. The probation officer's written report for revocation indicated
that Plata had been advised of his right to counsel, that he denied the violations, rejected a
"proposed sanction," and demanded a court revocation hearing.
              On September 15, 2015, Plata's counsel filed a motion "to dismiss the
petition." Citing Williams and Morrissey v. Brewer (1972) 408 U.S. 472 (Morrissey), he
claimed the PRCS revocation process violated due process.
              On September 17, 2015, the trial court found that Meza conducted a
probable cause hearing which was compliant with Morrissey, 2) the parole procedures set


                                              2
forth in Williams do not apply to PRCS, and 3) there was no violation of Plata's due
process rights. It denied the motion.
              On the same day, the trial court held a PRCS revocation hearing. Plata
admitted the PRCS violations. The court revoked his PRCS and ordered him to serve 110
days in the county jail with a total credit of 36 days.
                                        DISCUSSION
              Plata contends, among other things, that: 1) the process used to revoke his
PRCS violated his right to due process; 2) he did not have a probable cause hearing that
complied with Morrissey standards; 3) the PRCS process undercuts "the will of the
electorate when it passed Proposition 9"; 4) the probation officer conducts only "a
pro forma, ex-parte interview"; and 5) he was entitled to the procedures provided to
parolees mentioned in Williams.
              The PRCS procedures here do not violate Plata's equal protection or due
process rights. (People v. Gutierrez (2016) 245 Cal. App. 4th 393, 402-404.) After his
arrest for violating PRCS conditions, Plata received a prompt probable cause hearing.
(Id. at p. 402.) The PRCS hearing officers who decide probable cause are neutral
decision makers. (Morrissey, supra, 408 U.S. at p. 485 ["someone not directly involved
in the case"]; Gutierrez, at p. 402.) PRCS procedures and Proposition 9 parole
procedures are not required to be identical. (Gutierrez, at pp. 403-404.) There are valid
justifications for the different procedures. (Ibid.) Plata did not produce an adequate
record to support his claims about how the hearing officers conduct the probable cause
hearings. There are no reporter's transcripts of the September 17, 2015, motion to
dismiss hearing and the revocation hearing. Plata has not cited to the record to show that
he ever presented any evidence in the trial court to show that the hearing officers at the
probable cause hearings are not neutral, that their findings are incorrect or unreliable, that
the procedure was unfair, or that he was not afforded a prompt probable cause hearing
after his arrest. He consequently is not in a position to challenge the trial court's finding
that the probable cause hearings comply with Morrissey standards.


                                               3
              Moreover, the denial of a Morrissey compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re La
Croix (1974) 12 Cal. 3d 146, 154-155.) Plata makes no showing that a due process defect
prejudiced him or affected the outcome of the PRCS revocation hearing. (In re Moore
(1975) 45 Cal. App. 3d 285, 294; see also In re Winn (1975) 13 Cal. 3d 694, 698
[defendant has the burden of showing prejudice].) Plata admitted the PRCS violations
and served the custodial sanction. "[T]here is nothing for us to remedy . . . ." (Spencer v.
Kemna (1998) 523 U.S. 1, 18.) We have reviewed his remaining contentions and we
conclude he has not shown grounds for reversal.
                                       DISPOSITION
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P.J.

We concur:



              PERREN, J.



              TANGEMAN, J.




                                              4
                                Patricia M. Murphy, Judge

                           Superior Court County of Ventura

                          ______________________________


             Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, Chung L. Mar, Deputy Attorney General,
for Plaintiff and Respondent.




                                           5